Exhibit 10.17

 

Aames Investment Corporation

2005 Executive Management Incentive Compensation Plan Summary

 

The following is a summary of the 2005 Aames Investment Corporation Executive
Management Incentive Compensation Plan (the “Incentive Compensation Plan”). On
March 23, 2005, the Compensation Committee recommended, and the Board approved,
the Incentive Compensation Plan. Under the Incentive Compensation Plan,
executive officers will be eligible to receive an annual cash bonus based upon
the following three components:

 

  •   plan operating income;

  •   assessment of shareholder value added; and

  •   achievement of individual objectives and performance of job duties.

 

Actual awards cannot exceed the plan operating income, which is based on Aames
Investment’s profitability. The Compensation Committee is responsible for
assessment of shareholder value added. Individual awards are based on an
evaluation of the individual executive’s performance of his duties, including
all responsibilities associated with his position, and achievement of each
executive’s individual personal performance objectives. In general, each
executive may receive up to 175% of his base salary as a bonus under the
Incentive Compensation Plan, although individual amounts may vary.

 

If Aames fails to achieve at least 80% of its projected Plan Operating Income,
bonuses will be paid on a discretionary bonus as approved by the Chairman of the
Board and Chief Executive Officer and the Compensation Committee.